Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161166                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161166
                                                                    COA: 351712
                                                                    Wayne CC: 13-001466-FC
  DAVID WILSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 3, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2020
           p1116
                                                                               Clerk